Citation Nr: 0021733	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected degenerative changes, left knee, currently 
evaluated as 10 percent disabling, to include entitlement to 
separate disability ratings based on arthritis and 
instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to January 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a February 14, 2000, order of the U. S. 
Court of Appeals for Veterans Claims (Court) vacating the 
Board's August 17, 1999, decision and remanding the matter 
for action consistent with the joint motion filed with the 
Court.  The appeal originated with an appeal of a decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO) dated in February 1996 in which 
service connection was granted for a left knee disorder and 
assigned a noncompensable rating, effective January 1995.  In 
a March 1997 decision the RO increased that rating to 10 
percent, effective in November 1996.  

The Board notes that in written correspondence dated in 
October 1998, the veteran indicated he wished to withdraw all 
appeals pending, except for the claim identified on the front 
page of this decision.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The medical evidence dated November 15, 1996 shows the 
veteran experiences limitation of motion due to arthritis in 
the left knee, and joint instability in the left knee.  

3.  The veteran's left knee arthritis is shown by x-ray 
evidence, is present in one major joint, permits motion from 
0 to 100 degrees, and causes painful motion.  

4.  The veteran's left knee instability is slight, and is 
evidenced by an occasional "giving way" sensation, pain and 
swelling on prolonged use, difficulty walking for more than 
10 minutes and difficulty getting up from a sitting position.  

5.  The medical evidence prior to November 15, 1996, did not 
show either x-ray evidence of arthritis in the left knee or 
slight left knee instability.


CONCLUSIONS OF LAW

1.  Separate disability ratings are warranted for the 
veteran's limitation of motion due to arthritis in the left 
knee and instability of the left knee.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.59, 4.71a Diagnostic Code 
5003 (1999).  

2.  The rating criteria for a disability rating of 10 
percent, and no higher than 10 percent, for service-connected 
arthritis in the left knee with limitation of motion have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256 
through 5263 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected left knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5003, 
5010, 5256 through 5263 (1999).

4.  The criteria for an increased (compensable) disability 
rating prior to November 15, 1996, for the veteran's service-
connected left knee arthritis with limitation of motion have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.31, 4.71a, Diagnostic Codes 5003, 5010, 5256 
through 5263 (1999).

5.  The criteria for an increased (compensable) disability 
rating prior to November 15, 1996, for the veteran's service-
connected left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Codes 5003, 5010, 5256 through 5263 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran contends he is entitled to an increased 
disability rating for his service-connected left knee 
disorder, which is currently rated 10 percent disabling.  
Service medical records show that the veteran had no noted 
left knee problems upon enlistment into service, according to 
a November 1975 induction medical examination report.  
Similarly, no noted knee problems are recorded in a September 
1979 medical examination report.  Service outpatient records 
show that the veteran was first seen with complaints of left 
knee pain in March 1981.  Subjectively, the veteran reported 
a pulling sensation around the medial left knee.  Objective 
examination revealed normal knees, with no swelling, 
crepitus, ligament pathology, or instability.  Assessment was 
a left medial collateral ligament strain.  The veteran was 
placed on temporary physical profile.  No left knee problems 
are noted on a May 1982 medical examination report.  
Outpatient records show additional complaints of left knee 
pain in April 1983; a knee brace was recommended.  The 
veteran was next seen for left knee pain in January 1984.  
Pain was on prolonged standing and on squatting.  He 
indicated mild swelling and effusion on prolonged standing, 
walking, or running.  Physical examination revealed full 
range of motion from 0 to 130 degrees.  The left knee was 
stable.  Lachman's test and Drawer's sign were negative.  
There was no crepitation.  X-rays were normal.  There was 
mild anterior joint line tenderness.  The veteran was again 
placed on temporary physical profile.  A May 1984 outpatient 
record shows that the veteran's left knee appeared stable.  
Assessment was arthralgia, chronic, left knee.  A July 1984 
arthrogram of the left knee was normal.  An April 1987 
medical examination report indicates that the veteran had 
occasional left knee pain.  No further complaints of or 
treatment for any left knee problems is shown in the service 
medical records.  The veteran was discharged from service in 
January 1995.  

Subsequent to service, a March 1995 VA examination report 
indicates that the veteran had complaints of occasional left 
knee pain, particularly upon walking.  No objective findings 
were noted.  An August 1995 VA examination report reflects 
that the veteran had complaints of swelling, occasional 
"giving out," and difficulty bending and kneeling with the 
left knee.  Physical examination revealed no swelling, 
deformity, or gross instability.  Range of motion was 0 to 
135.  X-rays were normal.  Diagnosis was status post left 
knee strain.  An April 1996 VA outpatient record shows a 
diagnosis of left medial meniscus tear.  Range of motion was 
0 to 120 degrees.  Tests for ligament instability were 
negative.  Tenderness at medial joint line was noted.  A May 
1996 VA physical evaluation report indicates that the 
veteran's left knee had full range of motion and generalized 
tenderness.  A September 1996 VA outpatient record indicates 
that there was full range of motion of the left knee with no 
pain.  There was no ligament instability, pivot shift, or 
medial or lateral laxity.  A November 1996 magnetic resonance 
imaging (MRI) study revealed a differential diagnosis of 
either tear or degenerative changes.  There was also minimal 
effusion.  The study was otherwise essentially normal.  An 
addendum to the MRI study noted that a partial tear of the 
patellar ligament could not be excluded.  A February 1997 VA 
examination report shows subjective complaints of occasional 
left knee swelling and soreness.  Objective examination 
revealed bilateral knee range of motion from 0 to 115 
degrees.  Diagnosis was partial tear of the left knee 
patellar ligament and degenerative arthritis of the left 
knee.  

The veteran testified at a personal hearing before a local 
hearing officer at the RO in September 1997.  During the 
hearing, he stated that he had pain and swelling in the left 
knee, especially when getting up from a sitting position or 
walking.  He reported that he could walk for 9 to 10 minutes.  
He indicated that his right knee was unstable, causing him to 
fall on a couple of occasions.  

September 1997 and December 1997 VA outpatient records show 
that the veteran had degenerative changes of the left knee.  
He was provided a knee brace, with which he was unhappy.  An 
August 1998 VA MRI study revealed degenerative changes of the 
medial meniscus; a tear could not be excluded.  Moderate 
degenerative changes were noted in the lateral meniscus.  An 
August 1998 VA X-ray report indicates that the veteran's left 
knee had a stable appearance without abnormalities.  An 
August 1998 VA examination report reflects that the veteran 
complained of left knee pain.  Objective examination revealed 
range of motion from 0 to 100 degrees.  There was pain on 
motion, especially against resistance.  There was no edema, 
effusion, instability, or weakness.  There was extreme 
tenderness just below the patella on the anterior aspect.  
There was no redness, heat, or abnormal movement.  In terms 
of joint stability, the left knee had a bit of motion in 30 
degrees of flexion with evidence of some instability with the 
medial and lateral meniscus, but the medial, collateral, and 
anterior and posterior cruciate ligaments appeared normal.  
Final diagnosis, after review of the MRI study, was medial 
meniscus degenerative changes.  It was noted that physical 
examination did not demonstrate a meniscal tear.  An October 
1998 VA ambulatory care note indicates that the veteran fell 
in a tub when his knee buckled.  

The Board previously reviewed this appeal in August 1999 and 
issued a decision denying the claim.  The Board's decision 
was appealed to the Court, which granted a joint motion for 
remand, vacated the Board's prior decision, and remanded the 
matter for additional action with regard to the veteran's 
claim, in particular with regard to whether separate ratings 
were warranted for arthritis and instability 

Laws and Regulations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1999) (Rating Schedule).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  It must be noted that 
the pyramiding of various diagnoses of the same disability is 
prohibited.  38 C.F.R. § 4.14 (1999).  Where there is a 
question as to which of two evaluations under a specific 
diagnostic code shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).

VA's Rating Schedule provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200 etc.).  When, however, the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application to each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rate 10 
percent with x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups, and rate 20 
percent disabling with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations.  The Note to that 
Diagnostic Code also provides that the 20 and 10 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Code 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  The knee is a major joint group.  38 C.F.R. § 4.45(f) 
(1999).  

Other impairment of the knee is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999).  Recurrent subluxation 
or lateral instability, when it is severe, is rated 30 
percent disabling; when moderate it is rated 20 percent 
disabling; and when slight it is rated 10 percent disabling.  

Ankylosis of the knee is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).  Extremely unfavorable 
ankylosis, in flexion at an angle of 45 degrees or more, is 
rated 60 percent.  Ankylosis in flexion between 20 and 45 
degrees is rated 50 percent disabling.  Ankylosis in flexion 
between 10 and 20 degrees is rated 40 percent disabling.  
Ankylosis with a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees, is rated 30 percent 
disabling.  

Limitation of flexion of the leg is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Flexion limited to 15 
degrees is rated 30 percent disabling.  Flexion limited to 30 
degrees is rated 20 percent disabling.  Flexion limited to 45 
degrees is rated 10 percent disabling.  Flexion limited to 60 
degrees is assigned a noncompensable disability rating.  

Limitation of extension of the leg is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).  Extension limited to 
45 degrees is rated 50 percent disabling.  Extension limited 
to 30 degrees is rated 40 percent disabling.  Extension 
limited to 20 degrees is rated 30 percent disabling.  
Extension limited to 15 degrees is rated 20 percent 
disabling.  Extension limited to 10 degrees is rated 10 
percent disabling.  Extension limited to 5 degrees is 
assigned a noncompensable disability rating.  

Measurement of ankylosis and joint motion is addressed at 
38 C.F.R. § 4.71 (1999).  Plates I and II provide a 
standardized description of ankylosis and joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with two major exceptions, not applicable here.  

The intent of the Rating Schedule is to recognize painful 
motion pathology as productive of disability.  38 C.F.R. 
§ 4.59 (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the  Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).

Finally, in deciding claims for VA benefits claims, "when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991); 38 C.F.R. § 3.102 (1999).

Analysis

The veteran was separated from active duty in January 1995, 
and soon thereafter sought service connection for several 
disabilities, among them a "medial mediomeniscal tear left 
knee."  Service connection was granted for status post left 
knee strain with arthroscopy, and eventually assigned a 10 
percent disability rating under Diagnostic Code 5257.  At the 
time service connection was granted, the disability addressed 
was associated with the meniscus, and when the disability 
rating was increased to 10 percent in March 1997, the 
symptoms considered included degenerative changes and 
limitation of motion of the knee.  The rating was set under 
Diagnostic Code 5257-5010. 

The veteran was originally granted a noncompensable 
disability rating for his left knee disability, effective 
January 28, 1995, a rating that was increased to 10 percent, 
effective November 15, 1996.  Therefore, when reviewing this 
claim the Board must consider not only whether the veteran is 
entitled to a disability rating in excess of its current 10 
percent rating based on instability, but also whether 
entitlement to a compensable rating was warranted prior to 
November 15, 1996.  

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected left knee 
disorder and has appealed the initial assignment of a rating 
that is not the highest rating possible for that disability.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (where a 
veteran appeals the RO's initial assignment of a rating, for 
a service-connected disorder, that constitutes less than a 
complete grant of benefits permitted under the rating 
schedule, he has established a well-grounded claim).  Because 
the veteran's claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided recent VA examinations of his left knee.  
In addition, the RO obtained the veteran's service medical 
records and numerous VA medical records.  It also provided 
the veteran with a personal hearing.  The veteran has not 
indicated that there is any other relevant evidence available 
but not yet of record.  Overall, the Board finds that no 
further assistance is required to comply with the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Entitlement to a disability rating in excess of 10 percent, 
to include consideration of entitlement to separate 
disability ratings based on arthritis and instability

The claims file shows that the veteran's service-connected 
left knee disorder was rated as 10 percent disabling pursuant 
to Diagnostic Code 5257-5010 of the Rating Schedule, 
38 C.F.R. § 4.71a, Diagnostic Code 5010, 5257 (1999).  This 
indicates that the RO concluded that the disability most 
closely reflected traumatic arthritis and that it was to be 
rated based on "other" impairment of the knee, involving 
lateral instability or recurrent subluxation.  38 C.F.R. 
§§  4.27, 4.71a, Diagnostic Codes 5010, 5257 (1999).  The 
Board considers all pertinent Diagnostic Codes under the 
Rating Schedule when evaluating a veteran's disability.  

The Board has concluded that the manifestations of disability 
attributable to the left knee injury the veteran sustained 
while serving on active duty are more accurately rated under 
two separate disability ratings, one for the limitation of 
motion resulting from the arthritis now present, and one for 
the joint instability.  In so doing, the Board finds that 
although the symptoms and manifestations of disability arise 
out of the same inservice injury, they are sufficiently 
distinct under the facts of this case to warrant separate 
ratings, as permitted by law.  38 C.F.R. § 4.14 (1999); G.C. 
Prec. Op. 9-98 (August 14, 1998).  

Following careful consideration of the evidence, the Board 
concludes there is no credible evidence that the 
manifestations of the veteran's service-connected left knee 
disability result in marked functional impairment or 
adversely affect the veteran's industrial capabilities in a 
way or to a degree other than that addressed by VA's Rating 
Schedule.  In that regard, the Board points out that 
disability evaluations are based on average impairment of 
earning capacity.  An extraschedular evaluation is available 
by regulation if the manifestations of the left knee 
disability present such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  An 
exceptional case includes such factors as "marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular rating standards."  Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992).  The test is a stringent one for, as the 
Court has held, "it is necessary that the record reflect 
some factor which takes the claimant outside the norm. . . 
The sole fact a claimant is unemployed or has difficulty 
obtaining employment is not enough."  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The evidence in this case does 
not reveal frequent hospitalizations for treatment of the 
left knee disability, nor marked functional impairment from 
an industrial standpoint.  Accordingly, no additional action 
is required under 38 C.F.R. § 3.321(b)(1).

Arthritis
After careful review of the record, the Board finds that the 
manifestations of disability caused by the inservice left 
knee injury that include arthritis impair his range of 
motion, and may be properly rated under Diagnostic Code 5010.  
In this case, the medical evidence includes MRI confirmation 
of degenerative arthritis around the medial and lateral 
meniscus.  The veteran's left knee had range of motion from 0 
to 100 degrees, which showed limitation of motion that was 
less than that required for the 0% (noncompensable) rating 
under the Rating Schedule.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5260, 5261 (1999).  Nevertheless, if there 
is swelling, muscle spasm or satisfactory evidence of painful 
motion in the knee, a major joint, a 10 percent rating is 
warranted under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
(1999).  The evidence detailed above does not show swelling 
or muscle spasm.  However, the veteran has consistently 
complained of painful motion.  The Board finds his complaints 
of painful motion credible, and accepts them as satisfactory 
evidence of the presence of painful motion.  Accordingly, a 
10 percent rating is warranted.  38 C.F.R. §§ 4.40, 4.59, 
4.71a, Diagnostic Code 5003 (1999); Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  

A higher rating would be warranted if more than one joint was 
involved, or if the veteran's symptoms suggested limitations 
of flexion or extension that were ratable as compensable, or 
higher, as defined in the Rating Schedule.  However, the 
medical evidence of record does not support findings of 
involvement of more than one service-connected joint, nor 
does it support findings of impairments of flexion or 
extension to the extent that are compensable under the rating 
criteria.  

In assessing the level of impairment attributable to the 
veteran's left knee disability, the Board has also considered 
whether the application of other diagnostic codes might 
afford a higher disability rating.  The veteran does not have 
ankylosis of the knee (Diagnostic Code 5256), dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint (Diagnostic Code 5258), 
malunion of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  See 38 C.F.R. 
§ 4.71a (1999).  The medical evidence does not show the 
presence of any of these manifestations of disability, and 
the veteran has not even claimed those problems exist.  

The Board has also considered whether staged ratings are 
appropriate under the facts of this case.  Fenderson, supra.  
Staged ratings are assigned for separate periods of time 
based on the facts found.  38 C.F.R. §§ 3.400, 3.500 (1999).  
As discussed below, however, the Board finds no basis for a 
rating in excess of 10 percent, even if only during a limited 
period of time.  

Based on the foregoing consideration of the rating criteria 
found in VA's Rating Schedule, and in VA's regulations 
governing rating impairment due to arthritis, a disability 
rating of 10 percent for the veteran's service-connected knee 
disability is warranted; a rating in excess of 10 percent is 
not, however, warranted, as the evidence does not show 
involvement of more than one joint, or limitation of motion 
that rises to a rating criterion reflecting a higher 
evaluation.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5258, 5260, 5261 (1999).  

Instability
Diagnostic Code 5257 pertains to other impairment of the knee 
involving recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  In this 
case, the medical evidence consistently showed that the 
veteran's left knee had no objective signs of instability.  
From the time of his original injury in 1981, whenever 
tested, Lachman's test, Drawer sign, and pivot shift tests 
have all been negative.  It has been repeatedly noted that 
the veteran's left knee was "stable" and that no 
instability was found on examination.  

The only objective medical evidence suggesting that the 
veteran's left knee had instability is the August 1998 VA 
examination report.  It indicated that his left knee had "a 
bit" of motion in 30 degrees of flexion with evidence of 
"some instability" with the medial and lateral meniscus; 
that report also specifically noted that there was no 
instability or abnormal movement of the left knee in general 
and that the medial, collateral, and anterior and posterior 
cruciate ligaments appeared normal.  Overall, the objective 
medical evidence does not support the presence of left knee 
instability.  

The Board finds probative, however, the fact that the veteran 
wears a soft knee brace.  In addition, recent medical 
evidence submitted by the veteran shows that he fell in 
October 1998 due to a buckling of his knee (although it does 
not state which knee).  Based on the foregoing, the Board 
finds that a 10 percent disability rating can be justified 
under Diagnostic Code 5257 for "slight" instability or 
recurrent subluxation.  There is no evidence of a more 
extreme problem with left knee instability to classify it as 
a "moderate" or "severe" disability.  Id.  As discussed 
previously, the Rating Schedule provides for a disability 
rating in excess of 10 percent in several other instances, 
none of which are present here.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5260, 5261, 5262 (1999).  

Following a review of the entire record, the Board concludes 
that a rating in excess of 10 percent is not warranted for 
the instability that is present as part of the veteran's 
service-connected left knee disability.  There is also no 
basis for a rating in excess of 10 percent, even if only 
during a limited period of time.  See Fenderson,supra.  


Entitlement to compensable rating prior to November 15, 1996

As stated above, the RO granted the veteran a 10 percent 
disability rating, effective November 15, 1996.  Since the 
veteran appealed the initial assignment of a noncompensable 
rating, effective January 28, 1995, the issue arises as to 
whether or not a compensable rating was warranted prior to 
November 15, 1996.

The record contains no measurements of range of motion that 
reflect compensable limitation of motion under VA's Rating 
Schedule.  However, in a November 1996 MRI report is found 
the first "x-ray" evidence of degenerative changes.  Based 
on that evidence, as well as satisfactory evidence of painful 
motion, a separate rating for arthritis is permitted by VA 
regulation.  38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003 (1999).  
In addition, with regard to the veteran's left knee 
instability and Diagnostic Code 5257, the vast majority of 
the medical evidence reflected that the veteran's left knee 
had no instability.  The only medical evidence supporting the 
presence of instability was the August 1998 VA examination 
report and an October 1998 VA outpatient record.  These 
documents are dated after November 1996.  None of the medical 
evidence shows that the veteran had compensable instability 
of the left knee prior to November 15, 1996.  Moreover, none 
of the medical evidence shows other left knee pathology 
indicative of a compensable disability evaluation.  Arthritis 
of 2 or more major joints or minor joint groups, ankylosis of 
the knee, dislocated semilunar cartilage, symptomatic removal 
of cartilage, limitation of flexion to 45 degrees, limitation 
of extension to 10 degrees, malunion of the tibia and fibula, 
or genu recurvatum, are not shown.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263 (1999).

The Board concludes there is no basis for an award of a 
compensable disability rating for the veteran's left knee 
disorder prior to November 15, 1996, even if only for a 
limited period of time.  See Fenderson, supra.  


ORDER

An additional rating of 10 percent, and no higher, is 
warranted for the limitation of motion of the left knee 
attributable to the veteran's service-connected left knee 
arthritis, from November 15, 1996, and to that extent the 
appeal is granted.  

A disability rating in excess of 10 percent is not warranted 
for the veteran's service-connected left knee joint 
instability.  

A compensable rating is not warranted for the veteran's 
service-connected left knee arthritis with limitation of 
motion or joint instability prior to November 15, 1996.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

